Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 16 are objected to because of the following informalities:  Claim 11 should depend from claim 10.  In claim 16 both instances of “centring” should be – centering --.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202018100416.
	Regarding claim 1, DE ‘416 discloses a direct plug-in connector for establishing an electric connection between a conductor and a metallized through opening of a printed circuit board, having: a contact 12 with at least one first contact arm 49, the first contact arm being configured for the electric connection of the conductor to the metallized through opening, a fastening element 17 which can assume a fastening position and a release position, characterized in that the fastening element is configured for fastening the direct plug- in connector to the metallized through opening in the fastening position, the fastening element having at least one first latching arm 45 with a first latching lug 50.  Note that no portion of the circuit board is positively recited, and thus DE ‘416 is deemed to disclose the positively recited structure.
Regarding claim 2, DE ‘416 discloses having a locking pin 61 (Figure 18) which, in a locked state, prevents a transfer of the fastening element 17 from the fastening position into the release position by way of a positively locking connection to the fastening element and, in an unlocked state, makes a transfer of the fastening element from the fastening position into the release position possible. 
Regarding claim 9, DE ‘416 discloses the locking pin 61 bearing against a rear side of the first latching arm 45 in the locked state, which rear side faces away from the first latching lug 50.
Regarding claim 10, DE ‘416 discloses the fastening element 17 having a second latching arm 45 with a second latching lug 50, the second latching arm being arranged so as to lie opposite the first latching arm.
Regarding claim 13, DE ‘416 discloses having a housing 60 (Figure 18), the housing having the fastening element 17.
Regarding claim 14, DE ‘416 (Figure 18) discloses the housing having a first housing part 60 and a second housing part 13, the first housing part having the fastening element 17, and the second housing part having the locking pin 61, it being possible for the first housing part and the second housing part to be displaced relative to one another, the locking pin assuming the unlocked state in a first relative position of the first housing part and the second housing part, and the locking pin assuming the locked state in a second relative position of the first housing part and the second housing part.
Regarding claim 15, DE ‘416 discloses the contact 12 having a securing section which is arranged within the housing and secures the contact against falling out of the housing.
Regarding claim 16, DE ‘416 discloses having a centering element 16 which can interact with a corresponding centering clement of the printed circuit board, in order to secure the direct plug-in connector against rotation.
Claim(s) 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHugh et al 6244875.
Regarding claim 1, McHugh et al (front page) discloses a direct plug-in connector for establishing an electric connection between a conductor and a metallized through opening of a printed circuit board, having: a contact (not shown, to be inserted into apertures 32) with at least one first contact arm, the first contact arm being configured for the electric connection of the conductor to the metallized through opening, a fastening element 27 which can assume a fastening position and a release position, characterized in that the fastening element is configured for fastening the direct plug- in connector to the metallized through opening in the fastening position, the fastening element (Figure 8) having at least one first latching arm 27 with a first latching lug 62.
Regarding claim 2, McHugh et al discloses having a locking pin 58 which, in a locked state, prevents a transfer of the fastening element 27 from the fastening position into the release position by way of a positively locking connection to the fastening element and, in an unlocked state, makes a transfer of the fastening element from the fastening position into the release position possible.
Regarding claim 11, McHugh et al discloses the locking pin 58 being configured to be pushed between the first latching arm 27 and the second latching arm 27.
Claims 3-7, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the contact defining an intermediate space for receiving the locking pin; nor the locking pin having at least one first groove, within which the first contact arm is arranged in the locked state; nor the locking pin prestressing the first contact arm against the through opening; nor the locking pin pushing against two latching arms; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833